      Case: 1:19-cr-00700-CAB Doc #: 27 Filed: 11/13/20 1 of 3. PageID #: 120




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )         CASE NO. 1:19CR700
                                              )
                      Plaintiff,              )         JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
CORY D. TRIPPLETT,                            )         OPINION AND ORDER
                                              )
                      Defendant.              )

CHRISTOPHER A. BOYKO, J.:

       Before the Court are Defendant Cory Tripplett’s Motions for Appeal on Bond for Release

from Detention. (Docs. 16 & 23). For the following reasons, Defendant’s Motions are DENIED.

                                        I. BACKGROUND

       On November 7, 2019, a Grand Jury indicted Defendant with one count of Receipt and

Distribution of Visual Depictions of Real Minors Engaged in Sexually Explicit Conduct, a

violation of 18 U.S.C. § 2252(a)(2); one count of Sexual Exploitation of Children, a violation of

18 U.S.C. § 2251(a); and one count of Travel with Intent to Engage in Illicit Sexual Conduct, a

violation of 18 U.S.C. § 2423(f). (Doc. 1).

       On January 22, 2020, a Magistrate Judge for the Eastern District of Michigan conducted a

Detention Hearing. The Magistrate Judged detained Defendant, justifying her decision on the

presumption of detention, Defendant’s danger to the public and Defendant’s risk of flight. (Doc.

5-2). Thereafter, a Magistrate Judge for the Northern District of Ohio continued Defendant’s

detention once transferred to this District. (Non-Doc Entry, 3/6/2020).

                                                  -1-
      Case: 1:19-cr-00700-CAB Doc #: 27 Filed: 11/13/20 2 of 3. PageID #: 121




       On June 3, 2020 and again on October 15, 2020, Defendant, acting in a pro se capacity,

asked this Court to overturn the Magistrate Judge’s decision to detain. (Docs. 16 & 23). The

Government opposed the request on October 21, 2020. (Doc. 25). Defendant also mailed letters

to the Court in support of his release. (Docs. 24 & 26).

                                       II. LAW & ANALYSIS

       A district court may conduct a de novo review of a magistrate judge’s decision to detain

under 18 U.S.C. § 3145(b). United States v. Alexander, 742 F. Supp. 421, 423 (N.D. Ohio

1990). By doing so, the district court conducts the same analysis with the same options under 18

U.S.C. § 3142 as the magistrate judge. United States v. Yamini, 91 F. Supp. 2d 1125, 1129 (S.D.

Ohio 2000).

       While the default position under § 3142 is pretrial release, that default is modified when

“the judicial officer finds that there is probable cause to believe” that a defendant committed one

of the crimes listed in § 3142(e)(3)(A)–(E). 18 U.S.C. § 3142(e)(3). In such a case, a

presumption in favor of detention exists. Id. In order to defeat this presumption, a defendant

must come forward with evidence that he does not pose a danger to the community or a flight

risk. United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). While the burden is not heavy, a

defendant must introduce at least some evidence. Id.

       When the government presents an indictment including charges listed in § 3142(e)(3), it

has fulfilled its burden to establish the presumption in favor of detention. Id. (citing United

States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985)). Here, the Grand Jury indicted Defendant

with crimes listed in § 3142(e)(3)(E). Accordingly, the Government established the presumption

of detention.




                                                -2-
       Case: 1:19-cr-00700-CAB Doc #: 27 Filed: 11/13/20 3 of 3. PageID #: 122




        Defendant thus must produce “some evidence” that he does not pose a danger to the

community or a risk of flight. Defendant has not satisfied this burden. In one sentence

Defendant contends he “is not a flight risk or threat to the community.” (Doc. 16, PageID: 60;

Doc. 23, PageID: 93). This conclusory sentence does not satisfy Defendant’s burden. The other

evidence that Defendant cites – his age, lack of criminal history, family circumstances – do not

satisfy Defendant’s burden either. All this evidence was known at the time of the Detention

Hearing. And the fact that his mother confirmed his residence does not go to Defendant danger

to the community—he was presumably living with her at the time of the instant offense. Finally,

the presence of COVID-19 at the detention facility has no bearing on Defendant’s danger to the

public or flight risk. Defendant cites no medical condition that would increase his risk of severe

complications should he contract the virus. Rather, Defendant is young (22 years old) and “in

good physical health[.]” (Doc. 8, PageID: 26). Therefore, the existence of COVID-19 has no

impact on Defendant’s danger and flight risk.

                                        III. CONCLUSION

        Based on the above, the Court determines that no conditions of release will reasonably

assure the community’s safety. Accordingly, the Court DENIES Defendant’s Motions (Doc. 16 &

23).

        IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: November 13, 2020




                                                -3-
